NO. 12-14-00289-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ALLSTATE TEXAS LLOYDS,                               §       APPEAL FROM THE 145TH
APPELLANT

V.                                                   §       JUDICIAL DISTRICT COURT

SUSIE SMITH,
APPELLEE                                             §       NACOGDOCHES COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Appellant has filed a motion to dismiss this appeal. In its motion, Appellant states that
the parties have resolved their dispute, and therefore the appeal is no longer necessary. Because
Appellant has complied with the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
we grant Appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.2(a).
Opinion delivered January 21, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.




                                                 (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 21, 2015


                                         NO. 12-14-00289-CV


                                  ALLSTATE TEXAS LLOYDS,
                                         Appellant
                                            V.
                                       SUSIE SMITH,
                                         Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. C1329498)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J. and Hoyle, J.